Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/906,129 filed on June 19, 2020.

Election/Restrictions
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
4.	This application may contain claims directed to the following patentably distinct device species:
Species I. Embodiment 1: Figs. 3A-3C
Species II. Embodiment 2: Fig. 4
Species III. Embodiment 3: Fig. 5
Species IV. Embodiment 4: Fig. 6D
Species V. Embodiment 5: Fig. 16C
Species VI. Embodiment 6: Fig. 17

Species I describes a light-emitting devices 12-1....12-3 comprises anode contact 22 and cathode contact 24 and with a carrier 32, contact pads 16-1, 16-2, an active electrical element 14, and encapsulant 36.
Species II further includes an arrangement where the LED chip 12-1 is electrically coupled to an electrical trace 40 of the carrier 32 and provided with a vertical contact configuration. The anode contact 22 of the LED chip 12-1 electrically coupled to electrical trace 40 on the second face of the carrier 32. 
Species III further includes a return contact pad 44 that provides part of an electrically conductive path from the LED chip 12-1 to the active electrical element 14.

Species IV further includes a gap 50 filled with material (s) different from the encapsulant.
Species V discloses a light-transmissive layer arranged on the encapsulant.
Species VI further discloses LED chips arranged outside/ spaced apart from the active electrical elements.
Species VII further discloses a touch sensing element, like as capacitive touch element 68. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims appear to be generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819